Citation Nr: 1207780	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in October 2011.  A transcript of the hearing has been associated with the claim file.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1969 rating decision denied entitlement to service connection for a back disability; in the absence of an appeal, the decision became final.

2.  The Veteran submitted a request to reopen the claim for service connection for a back disability in March 2003.  A rating decision of June 2003 denied entitlement to service connection for a back disability; in the absence of an appeal, the decision became final.

3.  The evidence submitted since the June 2003 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  Evidence received since the June 2003 rating decision is new and material, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

Given the favorable disposition of the Veteran's request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished. 

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The RO last denied the Veteran's claim for service connection for a back disability in June 2003.  The evidence in the claims file at the time consisted of the Veteran's service treatment records and private treatment records from Kaiser Permanente from November 1995 to December 1999. 

The basis for the RO's June 2003 denial of the claim for service connection for a back disability was that there was no nexus to service.  Although notified of the denial in a letter the same month, the Veteran did not initiate an appeal of the June 2003 RO rating decision.  See 38 C.F.R. § 20.200.  The RO's June 2003 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Pertinent evidence added to the claim file since June 2003 includes September 2009 and July 2010 letters from the Veteran's private physician, Dr. J. F. W.  In these letters, Dr. J. F. W. states that he has reviewed the Veteran's medical records as well as the records of his own evaluation of the Veteran and in his opinion, it is more likely than not that the Veteran's current back condition is related to an injury in service when he fell into a fox hole.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a back disability.  This evidence is new as it was not previously considered.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim, namely, that the current back disability is related to service.  Thus, the claim is reopened. 


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a back disability is granted. 



REMAND

The Board's review of the claim file reveals that further development is required before the claim may be adjudicated on the merits. 

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

As noted, the Veteran seeks service connection for a back disability.  An induction physical of January 1968 shows all systems normal.  Service treatment records show that the Veteran was treated in March 1969 for back pain.  He stated at the time that he had been experiencing back pain for the previous two years since he was hit with a baseball bat in the back prior to entering service.  After several evaluations, including an evaluation by the orthopedic clinic, he was diagnosed with mild lumbar strain.  X-rays were normal.  A few days after his initial complaints of back pain, and later in March 1969, he was seen for back pain and knee pain following a fall into a three foot deep hole.  He was diagnosed with lumbar strain.  X-rays were normal.  

The Veteran was separated from service in July 1969 following the findings of a Medical Evaluation Board of June 1969 which found the Veteran had an immature personality and was unsuitable for service.  The report form the Medical Evaluation Board noted that the Veteran had an injury to the back in 1967 prior to service when he was hit with a baseball bat in the back.  In service, he developed back pain in January 1969 and had a fall into a three foot deep fox hole in March 1969 where he incurred a back injury.  

The Veteran was afforded a VA examination in September 2008 at which time he was diagnosed with degenerative disc disease with spinal stenosis.  In June 2009, addendum, the examiner stated that an opinion as to whether the current back disability is due to an injury in service could not be provided without resorting to speculation.  A rationale was not provided.  

The Board notes that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the June 2009 opinion is inadequate and a new opinion must be obtained.  

Moreover, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

In this case, as noted, the Veteran's systems were all reported to be normal upon entrance to service.  In March 1969, the Veteran was seen for complaints of back pain which he related, at the time, had existed for two years since he was hit with a baseball bat in the back prior to entering service.  Therefore, the Board finds that the a medical examination and opinion would be helpful in determining whether there is clear and unmistakable evidence that the Veteran's back disability both pre-existed service and was not aggravated during service.

Additionally, the Board notes that the Veteran has reported that he was treated for his back injury in Japan, Guam and at the Naval Hospital in Bethesda.  The Medical Evaluation Board report of June 1969 notes that the Veteran was treated in Guam in May 1969 with a diagnosis of back pain and was then transferred to the Continental United States.  Moreover, service personnel records show that the Veteran was transferred to Guam on March 30, 1969 while sick and then was transferred to the Naval Hospital in Bethesda in May 1969 where he remained until June 1969 when his hospitalization was completed.  A review of the claim file shows that service treatment records from March 1969 have been associated with the claim file.  However, there does not appear to be any records from the Veteran's hospitalization in Guam or at the Naval Hospital in Bethesda.  In order to comply with the VA's duty to assist, the RO should attempt to obtain these records.  

Finally, at the Travel Board hearing, the Veteran testified he was currently being treated by Dr. Shaeffer for his back disability.  These records have not been obtained.  ON remand, these records should be associated with the claim file.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding treatment records for the Veteran's hospitalizations in Guam from March 1969 to May 1969 and at the Naval Hospital in Bethesda from May 1969 to June 1969.  The RO should, in addition to contacting the National Personnel Records Center, contact the identified hospitals directly and request any available records for the time periods identified.   Any obtained records should be associated with the Veteran's claims file.  If the records are unavailable, it should so be noted on the record and the reason for unavailability should be noted.

2.  The RO should contact the Veteran and request that he provide a release of information for treatment records from Dr. Shaeffer.  The Veteran is to specify the dates of treatment for his back disability.  After the RO has obtained a release of information form the Veteran, the RO should request all the identified treatment records and associate them with the claim file.  

3.  After the above developments have been completed, the RO should arrange for the Veteran to undergo an examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After an examination and a review of the record, the physician should offer an opinion, consistent with sound medical judgment, as to the following questions: 

a) whether the Veteran has a back disability that clearly and unmistakably pre-existed service, and 

b) if so, whether such preexisting back disability clearly and unmistakably was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

c) If there is no clear and unmistakable evidence that the Veteran's back disability preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that such back disability had its onset in or is otherwise related to military service. 

The physician should set forth all examination findings, along with complete rationale for all conclusions reached in a detailed report.  In rendering the requested opinions, the physician should specifically consider and discuss the contentions of the Veteran. 

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should specifically ensure that the exact questions set forth in the above instructions were answered by the examining physician. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


